Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00330-CR

                                      Josefa GARZA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR8053
                         Honorable Melisa Skinner, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 18, 2018.


                                              _____________________________
                                              Marialyn Barnard, Justice